DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 26-43 in the reply filed on 10/5/2021 is acknowledged.
Claim Objections
2.	The claims are objected because of the following reasons: 
	Re claim 33, line 2: between “the” and “dielectric layer”, insert --first-- (see claim 1, last line).  
	Re claim 34, line 2: in front “first dielectric layer”, insert --the--. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 26-28 and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan et al. (US 2010/0140745). 
Re claims 26 & 36, Khan teaches, Figs. 13-14, abstract, [0033, 0074-0075, 0079], a device structure comprising: 
-a first structure comprising a crystalline III-N material (24, 25) over a substrate (12, 14, 16) and partially within an opening of a first dielectric layer (18), wherein the first structure comprises a first portion (lower portion) within the opening and a second portion (upper portion) extending over the opening and laterally onto a region of the first dielectric layer (18) adjacent to the opening; 
-a second dielectric layer (26) over the first dielectric layer (18) and laterally adjacent to the second portion of the first structure; and 
-a second structure comprising the crystalline III-N material (28) over the second portion of the first structure and extending laterally onto a region of the second dielectric layer (26), wherein the region of the second dielectric layer (26) is over the region of the first dielectric layer (18); 
wherein the crystalline III-N material comprises gallium nitride. 

    PNG
    media_image1.png
    354
    533
    media_image1.png
    Greyscale

	Re claims 27 & 28, Khan teaches a third structure (right 24) comprising the crystalline III-N material on the substrate (12,14, 16) and partially within a second opening of the first dielectric layer (18), wherein the third structure (right 24) comprises a third portion (lower portion) within the second opening and a fourth portion (upper portion) extending over the second opening and laterally onto a second region of the first dielectric layer (18) adjacent to the second opening, wherein the second structure (28) is over the fourth portion of the third structure (right 24) and extends laterally onto a second region (right portion) of the second dielectric layer (26), wherein the second region of the second dielectric (26) layer is over the second region of the first dielectric layer (18); and the second portion of the first structure (left 24) and the fourth portion of the third structure (right 24) are separated laterally by a portion of the second dielectric layer (26)  (Fig. 14).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 29 ad 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Chen et al. (US 2013/0140525). 
	The teachings of Khan have been discussed above. 
	Re claims 29 & 30, Khan does not teach an intervening layer between the first structure and the second structure, the intervening layer comprising an amorphous material or a crystalline material having a lattice constant mismatch with respect to the crystalline III-N material; and the intervening layer comprises at least one of aluminum nitride, silicon nitride or gallium nitride. 
	Chen teaches “an AlN interlayer positioned between the two bulk group III-V layers” [0025]. 
	As taught by Chen, one of ordinary skill in the art would utilize the above teaching to obtain an intervening layer between the first and second structures as claimed, because it aids in reducing stress and limiting defect propagation. 
. 
5.	Claims 31-33, 38 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Dasgupta et al. (US 2015/0206796). 
	The teachings of Khan have been discussed above. 
	Re claim 31 & 32, Khan teaches the second structure (28) has a sloped sidewall along the longitudinal length of the opening & has a sidewall substantially orthogonal to a surface of the substrate (12, 14, 16) and further teach triangular shape (Fig. 14, [0080]), but does not explicitly teach the substrate comprises a crystalline group IV material, the opening has a longitudinal length extending along a <110> direction of a (111) plane of the crystalline group IV material that is greater than a lateral width of the opening & the opening has a longitudinal length extending along a <11-2> direction of a (111) plane of the crystalline group IV material that is greater than a lateral width of the opening. 
	Dasgupta teaches the substrate comprises a crystalline group IV material (e.g. Si, Ge), the opening (218) has a longitudinal length extending along a (111) plane that is greater than a lateral width of the opening (Fig. 2G, [0056-005]).
As taught by Dasgupta, one of ordinary skill in the art would utilize and modify the above teaching into Khan to obtain the opening having a longitude length and a sloped sidewall of the second structure as claimed, because it involves only to a routine skill in the art to achieve desired direction the of opening extending along a plane of substrate, and it has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 & further, a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

	Re claim 33, Khan/Dasgupta does not explicitly each a device formed entirely on and/or within a first region of the second structure, wherein the first region is over the region of the dielectric layer. 
	Khan does teaches the first region (of 28) is over the region of the dielectric layer (18) & high electron mobility transistors (HEMTs) (Fig. 14, [0032]) & Dasgupta teaches III-N material based transistors [0002, 0048]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Khan & Dasgupta to obtain a device formed entirely on and/or within a first region of the second structure, because it aids in achieving a device with improved active region(s). 
Re claim 38, Khan teaches, Figs. 13-14, [0032, 0033, 0074-0075, 0079], a system comprising: an integrated circuit, the integrated circuit including a device structure comprising:
-a first structure comprising a crystalline III-N material (24, 25) over a substrate (12, 14, 16) and partially within an opening of a first dielectric layer (18), wherein the first structure comprises a first portion (lower portion) within the opening and a second portion (upper portion) extending over the opening and laterally onto a region of the first dielectric layer (18) adjacent to the opening; 
-a second dielectric layer (26) over the first dielectric layer (18) and laterally adjacent to the second portion of the first structure; and 
-a second structure comprising the crystalline III-N material (28) over the second portion of the first structure and extending laterally onto a region of the second dielectric 
-a device formed on and/or within surface of the second structure opposite the substrate (e.g. HEMTs, not shown but discussed in [0032]).  

    PNG
    media_image1.png
    354
    533
    media_image1.png
    Greyscale

	Khan does not teach the integrated circuit coupled to a battery. 
	Dasgupta teaches the integrated circuit (801) coupled to a battery (818) (Fig.
 8, [0147]). 
	As taught by Dasgupta, one of ordinary skill in the art would utilize the above teaching to obtain a system having integrated circuit coupled to a battery as claimed, because these elements are commonly found in electronic devices/systems and it aids in achieving a desired system at reduced manufacturing cost. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Dasgupta in combination Khan due to above reason. 
Re claim 43, Khan teaches a third structure (right 24) comprising the crystalline III-N material on the substrate (12,14, 16) and partially within a second opening of the first dielectric layer (18), wherein the third structure (right 24) comprises a third portion (lower portion) within the second opening and a fourth portion (upper portion) extending over the second opening and laterally onto a second region of the first dielectric layer (18) adjacent to the second opening, wherein the second structure (28) is over the fourth portion of the third structure (right 24) and extends laterally onto a second region (right portion) of the second dielectric layer (26), wherein the second region of the second dielectric (26) layer is over the second region of the first dielectric layer (18);
6.	Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Huang (US 9,397,099).
	The teachings of Khan have been discussed above. 
 	Re claim 34, Khan teaches the crystalline III-N material partially within a third opening of first dielectric layer (18) (Fig. 14), but does not teach a dummy structure having a lateral width within the third opening that is less than a lateral width of the first portion within the opening. 
	Huang teaches dummy fin (108) is shorter than that of active fin (106) (Fig. 4). 
	As taught by Huang, one of ordinary skill in the art would utilize and modify the above teaching to obtain a dummy structure as claimed, because it aids in reducing distortion of adjacent structures caused by stress and enhancing uniformity active structures in all associated locations.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Huang in combination Khan due to above reason. 
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan.	The teachings of Khan have been discussed above. 
	Re claim 37, Khan does not expliclity teach the second structure comprises a low defect region opposite the substrate having a defect density of not more than 1e8 defect/cm2. 
	Khan does teach “An epitaxy procedure for growing extremely low defect density non-polar and semi-polar III-nitride layers over a base layer” (abstract) & “Typical threading dislocation densities are of the order of 1x109 cm-2 and stacking fault are in the range of 5x105 cm-2” [0005]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Khan to obtain a low defect region of the second structure and desired defect density of the substrate, because defect density is known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited defect density through routine experimentation to achieve desired characteristics of the formed device.
8.	Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan as modified by Dasgupta as applied to claim 38 above, and further in view of Chen. 
	The teachings of Khan/Dasgupta have been discussed above. 
	Re claim 39, Khan teaches the crystalline III-N material comprises gallium nitride (GaN) and the device (see claims 36 & 38 above). 
	Khan/Dasgupta does not teach a first layer over the surface of the second structure, the first layer comprising a crystalline n-doped GaN material; a second layer over the first layer, the second layer comprising a crystalline p-doped GaN material; and a first contact coupled to the first layer and a second contact coupled to the second layer.
Chen teaches, Fig. 5B, [0002, 0035, 0037], a first layer (611) over the surface of the second structure (consider 609), the first layer comprising a crystalline n-doped GaN material (N-GaN); a second layer (615) over the first layer, the second layer (615) comprising a crystalline p-doped GaN material; and a first contact (617) coupled to the first layer and a second contact (619) coupled to the second layer.
	As taught by Chen, one of ordinary skill in the art would utilize the above teaching and incorporate into Khan/Dasgupta to obtain first and second layers with contacts as claimed, because it aids in achieving device structure with improved quality of semiconductor layers.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Chen in combination Khan/Dasgupta due to above reason. 
Allowable Subject Matter
9	Claims 35 & 40-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        10/26/21